EXHIBIT 10.1

Amendment No. 1 to

GMX RESOURCES INC.

AMENDED AND RESTATED 2008 LONG-TERM INCENTIVE PLAN

This Amendment No. 1 (this “Amendment”), dated effective as of March 14, 2012,
to GMX Resources Inc. Amended and Restated 2008 Long-Term Incentive Plan (as
effective on the date hereof, the “Plan”), as approved by the Board of Directors
of GMX Resources, Inc. (the “Company”), is hereby adopted by the Company.

WITNESSETH

WHEREAS, the Company maintains the Plan; and

WHEREAS, subject to certain limitations, Section 11.1 of the Plan gives the
Committee the authority to amend the Plan; and

WHEREAS, the Board has determined that it is in the best interests of the
Company to amend the Plan to add Section 3.6 to prohibit the repricing of
Options (as defined in the Plan) or SARs (as defined in the Plan) without
shareholder approval; and

WHEREAS, the Company desires to make the following amendment to the Plan
effective.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. The Plan is hereby amended to add the following Section 3.6:

Section 3.6. No Repricing of Options or SARs. The Committee shall have no
authority to make any adjustment (other than in connection with a change in
capitalization or other transaction where an adjustment is permitted or required
under the terms of the Plan) or amendment, and no such adjustment or amendment
shall be made, that reduces or would have the effect of reducing the exercise
price of an Option or SAR previously granted under the Plan, whether through
amendment, cancellation and exchange for cash or replacement grants, or other
means, unless the Company’s shareholders shall have approved such adjustment or
amendment

Except as expressly amended herein, the Plan remains in full force and effect in
accordance with its terms.